M.D. Appeal Dkt.
                                                                            78 2017



                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


MELMARK, INC.,                                 : No. 580 MAL 2017
                                               :
                    Petitioner                 :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
             v.                                :
                                               :
                                               :
ALEXANDER SCHUTT, AN                           :
INCAPACITATED PERSON, BY AND                   :
THROUGH CLARENCE E. SCHUTT AND                 :
BARBARA ROSENTHAL SCHUTT, HIS                  :
LEGAL GUARDIANS, AND CLARENCE                  :
E. SCHUTT AND BARBARA                          :
ROSENTHAL SCHUTT, INDIVIDUALLY,                :
                                               :
                    Respondents                :


                                          ORDER



PER CURIAM

      AND NOW, this 26th day of December, 2017, the Petition for Allowance of

Appeal is GRANTED. The issues, as stated by Petitioner, are:


      1. Whether the Superior Court erred as a matter of law in finding that
         New Jersey’s filial support statute, rather than Pennsylvania’s, applied
         in this matter where there is no conflict between the New Jersey
         statute and Pennsylvania’s statute under the facts of this case?

      2. Whether the Superior Court erred in finding that New Jersey has a
         greater interest in the application of its filial support statute where, inter
         alia, all of the relevant contacts, with the exception of the residency of
         Respondents Clarence and Barbara Schutt, are with Pennsylvania;
         where the Schutts took affirmative actions to keep their highly disabled
         son in a Pennsylvania nonprofit residential and therapeutic institution,
         Petitioner Melmark, Inc., with the avowed aim of Melmark funding his
         care for his “entire life,” including manipulating the Pennsylvania and
   New Jersey legal systems to prevent his return to New Jersey; and
   where the Superior Court’s decision results in Melmark being entirely
   uncompensated for providing an extended period of vital, intensive
   care for the Schutts’ son?

3. Whether the Superior Court erred in finding that the lower court
   properly denied relief on Melmark’s claims for quantum meruit and
   unjust enrichment?




                          [580 MAL 2017] - 2